Citation Nr: 1437390	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  13-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1985 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2013, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) for a personal hearing, held via videoconferencing equipment.

The Veteran has claimed entitlement to service connection for both PTSD and depression.  However, a claim to service connect PTSD necessarily entails the additional consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issues have been reframed into one issue, as reflected above.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The record suggests that there might be additional service treatment records (STRs) that have not been associated with the claims file.  See 38 C.F.R. § 3.156(c).  A September 1986 STR notes that the Veteran was involved in ongoing counseling, suggesting the existence of additional records.  Further, a May 1989 STR mentions that the Veteran was given psychiatric testing, and the results were contained in the SGHMA file.  Generally, records of mental health treatment are not stored along with the Veteran's other STRs.  Upon remand, all efforts must be made to ascertain whether there are additional records, and if so, to obtain them.

Efforts should also be made to locate records of the Veteran's 1992 psychiatric hospitalization at RAF (Royal Air Force Base) Lakenheath, in the United Kingdom.  He has indicated that they may be included with his wife's STRs.  

Additional attempts must also be made to locate his personnel file.  A 2004 request to O19 was not fulfilled because "standard source documents are not available," and some other documents were sent.  Upon remand, his entire personnel file should be associated with the claims file.  

Finally, additional VA and private treatment records should be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from March 2012 forward. 

2.  Make arrangements to obtain the Veteran's treatment records from Dr. Cole and/or Bedford Hospital; and Dr. Pearl and/or Bedford Southside Hospital, dated from February 1991 to December 1992.

3.  The Veteran has reported that he was treated at the Royal Air Force Base Lakenheath/Mildenhall in Britain, and/or through CHAMPUS, from 1991 to 1994, to include a hospitalization in 1992.  He indicated that he was treated as a dependent of his wife, who was in the U.S. Air Force, and that these records might be included with his wife's service treatment records.  Make arrangement to obtain these records, through all appropriate channels.  

4.  Make arrangement to obtain a complete copy of the Veteran's service treatment records, to include all clinical records; all Mental Health Clinic records; and results of any psychological testing that was conducted at Aviano, the results of which are noted to be located in his SGHMA file.  

5.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.  

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

